Advisory Action
The present amendment narrows the scope of the claims and would require further search and consideration for the new scope, which has not been previously treated.
Regarding applicant’s arguments, it is noted that applicant’s arguments are more detailed than the actual claims limitations. For example, the arguments recite: “The invention addresses this problem by configuring communications based on various parameters, such as a cell type based on a quantity of network devices in the cell.” However, parent claims require no configuration. At best, the present claims are directed to a method of determining and sending configuration information. What the terminal may or may not do with that information, it is outside the scope of the present parent claims. Therefore, the claimed invention does not addresses the mentioned problem by configuring communications based on various parameter.
As to the argument, “Kim fails to teach or suggest that configuration can be based on a quantity of network devices in the cell”; this limitation needs to be reevaluated in view of the amendment.
Applicant submits: “This means that the invention recited in claim 17 requires that when the terminal sends the first information to the network device, the configuration information must include all elements of at least one of the following two groups of characteristics”. The examiner’s position is that the claim recite a list of what comprises configuration information, but the claim does not clearly define two groups, neither requiring the entire elements inside a group. Additionally, the limitation of sending the first/second information are presented as alternatives between two choices, which only requires one selection [please see Ex parte Schulhauser]. The examiner invites the applicant to amend the claim to clarify the above points.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.

/MARCOS L TORRES/           Primary Examiner, Art Unit 2647